/ 3 %2tS
            XJ^Ll^EJvLQjii                                      ORIGINAL




                                               •SL
                         TUP. fS-TA-TC Q£ TF.ttflS


X^-unkj_,^Xexa5__




>ETTTTOK/ PoR "bTSC^F.TXOM/l/?Y REVXE_OZ

                                                         >ro s^:
             REC'D IN COURT OF APPEALS
              12th Court of Anpeals District          XOORTOFCRiWAOIPPEALS'

                     DEC 2 8 2015                          DEC 30 2015

                    TYLER TEXAS
                                                        Abel Acosta. Clerk
                 PAM ESTES, CLERK
                                                            -RL£0-
                                                     COURT OF CRIMINAL APPEALS


                                                        -Abel Acosta, Cierk
       IfofcKrrETV Q£   PARTS £S   fllvffr   fr\nM^l,


TfrXAL Cj^irVTUr^£,




Bpj^\V^^                                     :




     onCA^I^Jc^A-AQj w-O-Ssu.
                TftNUE Q£ e0NX^MX5



TBbke_OJ^L0.htX^M^5                      _~JU_

lK^oKX>X_Bcar^Q^iTX6^                      -Ui.
-^^YCfDGxrr Re&flib-xN^ oral, Maumr^NT     x_

                                           jx:

SftX              Xmv^pv op ALH-UOgrrxCS




__                                  ^   :   :   _._^_.oir


jW^^SLlXsoo3dL456^£^^^                           ^-^-XH



 rca^j^cioiioA^Cbd^_7^-^/^    —   '—^   ~       -—XHH-




                         hi
            :5i3XJEifi&iJrJ^^                            r

   J^R+ioDe^^GAW^

              JDX9[XBmLMX-Q5XXU£--Cfl3-a




        i    —     T                          - -.   -




Ocl_^j^J5cv70.16'-XTd
(avx&a^Aj^

                       _5xax£./X)-£^CL Of- flaOfo.

  IIiv-B(Xil^iO)2^_jQQ£__d^^



                                  •x
 jWAj^lla&sd^^




Qsguiaa-SokfJh^




                  AUmrnfl&y, OF MGO/nfcAfT


 Jlc^eacivxasgJ^^^^




                             ax
                            JR&LBDQEA/X.




LdC^y£X3i-d&lta^
                   JJl/A2QSL4^d2*^L^^




&^jjn£^^pa^CiCtoV^



conc^i&aJ^GW


*.       i   i .   /v   /   i   r,   .Aii   I   Aii   ;   #
^vQ^lop^_o^fcct-W


               CnktriirnnU A/v/h T>ftAVf-LR




£a^u\x^_fcfeC-H5u]k _             -
                    Jk^C^-^
                      -cio^Q^- (^AsrJe^o ClSrtYe^lf\




                    -hLwx>M-,^hcG^-^^^-


                               jsr
        Cgrttztc(trc Y)p. ttQ\rrc£.

Xx&i&LjJ^^^


                    JSi-nc^jgi^
                     rJara-e, C-prcArp 7^^-A.
                                                *,
                    SoCtvMuMd^a^totA             lt\2AH\
                                                                                                  ^
                                 NOS. 12-15-00213-CR
                                         12-15-00214-CR


                          IN THE COURT OF APPEALS


               TWELFTH COURT OF APPEALS DISTRICT


                                     TYLER, TEXAS


JORGE CORDERO-VARELA,                          §      APPEAL FROM THE 114TH
APPELLANT


V.                                             §      JUDICIAL DISTRICT COURT


THE STA TE OF TEXAS,
APPELLEE                                       §      SMITH COUNTY, TEXAS

                                  MEMORANDUM OPINION
                                         PER CURIAM

       Appellant, Jorge Cordero-Varela, attempts to appeal from an order "dismissing" his
motion for discovery.
       As a general rule, an appeal in a criminal case may be taken only from a judgment of
conviction. See Workman v. State, 343 S.W.2d 446, 447 (Tex. Crim. App. 1961). However,
there are certain narrow exceptions.     See Demar v. State, No. 14-08-00982-CR, 2008 WL
4809479, at *1 (Tex. App.-Houston [14th Dist.] Nov. 6, 2008, no pet.) (per curiam) (mem. op.,
not designated for publication) (listing exceptions). The order Appellant complains of is not a
judgment of conviction nor does it fall within any exception to the general rule. Therefore, we
have no jurisdiction over the appeals.
       On September 2, 2015, we sent Appellant a letter informing him that the order being
appealed is not an appealable order. We further notified Appellant that the appeals would be
dismissed unless, on or before October 2, 2015, the information in the appeals was amended to
show the jurisdiction of this court. In response, Appellant filed an amended notice of appeal
stating that he seeks to appeal "the trial court's judgment of said conviction."     However,
Appellant did not provide further information about the judgment of conviction. And we cannot
conclude from the information provided in these appeals that a final judgment of conviction has
recently been rendered against Appellant.
        Because Appellant has not shown the jurisdiction of this court, the appeals are dismissed
for want ofjurisdiction. See TEX. R. App. P. 37.1, 42.3.
Opinion delivered September 30, 2015.
Panel consisted of Worthen, C.J., Hoyle, J., andNeeley, J.




                                             (DO NOT PUBLISH)
                                                                                                     1

                                  COURT OF APPEALS


      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS


                                          JUDGMENT


                                       SEPTEMBER 30, 2015



                                        NO. 12-15-00213-CR



                                 JORGE CORDERO-VARELA,
                                                Appellant
                                                    V.
                                     THE STATE OF TEXAS,
                                                Appellee


                                Appeal from the 114th District Court
                        of Smith County, Texas (Tr.Ct.No. 114-0766-12)

                       THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this court is without jurisdiction of the
appeal, and that the appeal should be dismissed.
                       It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.

                       By per curiam opinion.
                       Panel consisted of Worthen, C.J., Hoyle, J. andNeeley, J.
                                 COURT OF APPEALS


     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS


                                          JUDGMENT


                                       SEPTEMBER 30, 2015



                                        NO. 12-15-00214-CR



                                 JORGE CORDERO-VARELA,
                                               Appellant
                                                    V.
                                     THE STATE OF TEXAS,
                                                Appellee


                               Appeal from the 114th District Court
                        of Smith County, Texas (Tr.Ct.No. 114-0767-12)

                      THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this court is without jurisdiction of the
appeal, and that the appeal should be dismissed.
                       It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.

                       By per curiam opinion.
                       Panel consisted of Worthen, C.J., Hoyle, J. andNeeley, J.